Citation Nr: 1627010	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, diagnosed as degenerative disc disease of the lumbosacral spine, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2009 rating decision, the RO denied the claim for service connection for a back disability, finding no new and material evidence had been received and that the Veteran failed to appear to a scheduled VA examination.  In July 2009, the Veteran requested a new VA examination, stating he did not receive notice of the prior scheduled examination.  A VA examination was conducted in July 2009 and thereafter, a July 2009 rating decision denied the Veteran's claim.  He initiated his appeal on this claim in a July 2010 notice of disagreement (NOD).  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of service connection for a back disability, diagnosed as degenerative disc disease of the lumbosacral spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1986, the RO denied service connection for a back disability, continuing the previous November 1971 RO denial of service connection for a back disability.

2.  The evidence added to the record since the February 1986 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The February 1986 RO decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for back disability, diagnosed as degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision as to the aspect of the appeal addressed in this decision.  

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a back disability in a February 1986 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The February 1986 rating decision denied the claim for service connection for a back disability, because the evidence did not demonstrate a continuity and chronicity of a back disability since the time of his release from active duty.  

The Board finds that the newly received evidence after the February 1986 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the lay statements by the Veteran of a continuity of back problems since 1971.  See February 2009 and July 2009 statements.  In light of the service treatment records (STRs) which demonstrate treatment for low back pain and lumbar strain in February1971 during his active service, a September 1971 VA examination demonstrating the Veteran's report of recurrent back pain since June 1971 and a diagnosis of residual low back pain, and the fact that the Veteran has applied for service connection for a back disability on several past occasions, including in 1971, 1985 and 2009, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a back disability, diagnosed as degenerative disc disease of the lumbosacral spine, is reopened and the appeal is granted to this extent only.  


REMAND

In light of the STRs demonstrating treatment for low back pain and lumbar strain in February1971 during his active service, a September 1971 VA examination demonstrating the Veteran's report of recurrent back pain since June 1971 and a diagnosis of residual low back pain, the lay statements by the Veteran of a continuity of back problems since 1971, and the fact that the Veteran has applied for service connection for a back disability on several past occasions, including in 1971, 1985 and 2009, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability originated during his active service, within one year after his service (if arthritis is present) or was otherwise caused by or related to his active service.  The Board finds that the August 2009 VA examination of record does not adequately address the lay evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board points out that the Veteran has continually reported a continuity of back problems, including in his claims in 1971, 1985 and 2009.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a VA examination for his back disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's back disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs demonstrating treatment in February 1971 for low back pain and lumbar strain; (2) the September 1971 VA examination demonstrating the Veteran's report of recurrent back pain since June 1971 and a diagnosis of residual low back pain; (3) the lay statements by the Veteran of a continuity of back problems since 1971 (which he is competent to report); (4) the fact that the Veteran has applied for service connection for a back disability on several past occasions, including in 1971, 1985 and 2009 and has reported continued back problems with each claim; and (5) all post-service medical records. 

All tests should be performed to determine his current diagnosis, including x-rays of the low back.

The examiner is then asked to answer the following:  

(a).  Please identify any current low back disability.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability identified in the examination was incurred during the Veteran's active military service or was otherwise related to any disease, event, or injury during his service, to include the low back pain and lumbar strain noted in February 1971.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence, including the evidence listed above.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


